DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 and 7 are allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein the floating VFP comprises a floating field plate polysilicon layer and a laminated structure, the laminated structure comprises a stack of alternate layers of insulating material and ferroelectric material, and, in the laminated structure, an outermost layer and an innermost layer are the insulating material; and a gate structure contacting with the source region, the second conductivity type well region, and the first conductivity type doping region”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 and 7 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, claim 1 and 7 are allowable.
The most relevant prior art Xia et al. (US publication 2017/0346477 A1), (specifically fig. 6 and related text) and Jin (US publication 2021/0234041 A1), (specifically fig. 1 and related text), disclose some limitations of the claimed invention (Xia teaches …a floating VFP (628/629, [0041]) located between the second conductivity type well region (P-BODY) and the drain region (644, [0042]) and extending vertically from the first conductivity type doping region (N-WELL) and along its surface (fig. 6) …and Jin teaches …a field plate (180) extending vertically in an isolation structure (130, 0013])…) with the exception of the limitations as mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828